DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-8, 10-13, 15-20, 22-25, 27-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. 2012/0179011 A1) (hereinafter – Moon) in view of Ricci et al. (U.S. 7,706,992 B2) (hereinafter – Ricci).
Re. Claim 1, 13, and 25: Moon teaches an invention comprising:
a non-transitory computer readable storage medium encoded with a computer program (Paragraphs 0063, 102, 135: describing processing software); 
the program comprising instructions that when executed by one or more data processing apparatus cause the one or more data processing apparatus to perform operations comprising: receiving a first signal corresponding to a first wavelength of light detected by an optical sensor placed in proximity to a patient's body (Figs. 1-3B; Paragraph 0060: LED 9 operating at a 660 nm wavelength);
receiving a second signal corresponding to a second wavelength of light detected by the optical sensor (Figs. 1-3B; Paragraph 0060: LED 10 operating at 905 nm); 
for each received signal of the first signal and the second signal: separating the signal into an AC signal and a DC signal (Paragraph 0063: processing signals into AC/DC components);
generating a modulation ratio signal based on the modulation signal derived from the first signal and the modulation signal derived from the second signal (Paragraph 0063: describing ratio signal based on the first and second signals in formula (3)); and
determining peripheral oxygen saturation (SpO2) of the patient's body based on the modulation ratio signal (Paragraph 0064: determination of Sp02).

separating the AC signal into component signals, wherein each of the component signals represents a frequency-limited band;
analyzing the component signals through a fractional phase transformation to identify a desired component signal and harmonic signals associated with the desired component signal;
smoothing the desired component signal, the harmonic signals, and the DC signal;
and combining the smoothed desired component signal, the smoothed harmonic signals, and the smoothed DC signal to generate a modulation signal.
Ricci teaches the invention comprising: 
separating the AC signal into component signals, wherein each of the component signals represents a frequency-limited band (Fig. 17: decomposition of an alternating signal into 6 frequency bands; Col. 9, line 43 – Col. 10, line 4: processing signals via a wavelet transformation, thus identifying separate frequency bands);
analyzing the component signals through a fractional phase transformation to identify a desired component signal and harmonic signals associated with the desired component signal (Col. 2: “The component signals are then processed into a fractional-phase representation to identify the object boundaries and measure basic attributes;” Figs. 7A-7E);
smoothing the desired component signal, the harmonic signals, and the DC signal (Col. 13: scaled derivative blocks (Cols. 10 – 11) and integral kernel blocks (Cols. 11 – 12) smooth harmonic components);

Ricci teaches analogous art in the technology of signal analysis (Abstract), with exemplary application to plethysmographic signal analysis (Col. 64, line 11).
It would have been obvious to one having skill in the art before the effective filing date to have modified Moon in view of Ricci to include the series of steps described by Ricci (i.e., separation into component signals, analysis through fractional phase transformation, smoothing, and reconstruction), the motivation being that such a process taught by Ricci  reduces the amount of space required to process high-fidelity digitized data by preserving the integrity of the waveform and significant features associated therewith (Cols. 1 – 2).
Re. Claims 3, 15, and 27: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein for the first signal, identifying the desired component signal and the harmonic signals comprises analyzing time-aligned amplitude values of the component signals (Col. 8: “the time and/or phase alignment of the component filter impulse responses and/or the component signals is assumed to be understood as part of this invention”). 
Re. Claims 4, 16, and 28: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein for the first signal, identifying the desired component signal and the harmonic signals comprises analyzing relationships of amplitudes of the harmonic signals (Col. 2: “… each decomposition includes a first and second amplitude value and at least one time value associated with the first amplitude value. In some embodiments, at least one time value is associated with a second amplitude value…”).
Re. Claims 5, 17, and 29: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein: the operations further comprise determining an atomic period by computing an instantaneous period of the desired component signal (Col. 52: “Some embodiments of the computer-readable medium having the data structure stored thereon include an atomic period value…”).
Re. Claims 6, 18, and 30: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein for the first signal, identifying the desired component signal and the harmonic signals comprises identifying the harmonic signals based on the atomic period (Cols. 2 – 3: processing a signal into descriptive data to produce an interpretation of the original signal, wherein exemplary descriptive data stored in a data structure include an atomic period value and interrelated harmonics).
Re. Claims 7, 8, 19, 20, 31, and 32: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci teaches identification of an atomic period (see rejection for claim 5).  Applicant states in paragraph 0070 of their specification: “Extracting this atomic period provides the pulse interval… As described in U.S. Patent No. 7,706,992…”).  Therefore, although Ricci does not explicitly describe determining an atomic pulse interval based on the atomic period, such a determination is made implicit in light of Applicant’s specification and citations to Ricci.  Thus, with regards to claim 8, since Ricci teaches identification of an atomic period which implicitly provides the atomic pulse interval, the process described in Cols. 2 – 3 of Ricci (see rejection for claim 6; identifying desired component signals in order to create an interpretation of the original signal) is thus also based on the atomic pulse interval.
Re. Claims 10, 22, and 34: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein separating the AC signal into the component signals comprises:

normalizing outputs of the bank of bandpass filters to generate the component signals (Col. 10: normalization, e.g., in the scaled derivative kernel block of the parallel filter bank).
Re. Claims 11, 23, and 35: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein combining the smoothed desired component signal, the smoothed harmonic signals, and the smoothed DC signal to generate a modulation signal comprises:
linearly combining the smoothed desired component signal and the smoothed harmonic signals to generate a combined signal (Col. 29: reconstruction of the base waveform through a linear combination of its associated components - see rejection for claim 1)
normalizing the combined signaled using the smoothed DC signal to generate the modulation signal (Equations (2) and (3) taught by Moon utilize normalization with a DC component, wherein such a DC component is smoothed via a low-pass filter – see rejection for claim 1).
Re. Claims 12, 24, and 36: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Ricci further teaches the invention wherein determining the SpO2 of the patient's body based on the modulation ratio signal comprises:
generating smoothed moving estimates of the modulation ratio signal (Col. 7: “Generally, the decomposition of the original signal may employ any linear or nonlinear method that produces a moving local estimate of the underlying locally periodic components of the original signal”); and
mapping the smoothed moving estimates to output values representing the SpO2 of the patient's body (Col. 28: describing a mapping process between discrete states (constructed from component signals, as described in Col. 2) and significant points of an original signal).
s 2, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. 2012/0179011 A1) (hereinafter – Moon) and Ricci et al. (U.S. 7,706,992 B2) (hereinafter – Ricci) in view of Mouradian et al. (U.S. 2019/0099114 A1) (hereinafter – Mouradian).
Re. Claims 2, 14, and 26: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Moon and Ricci do not teach the invention wherein: the operations further comprise, for each received signal of the first signal and the second signal, converting the received signal having a first sample rate to an upsampled signal having a second sample rate, the second sample rate being higher than the first sample rate; and separating the signal into the AC signal and the DC signal comprises separating the upsampled signal into the AC signal and the DC signal.
Mouradian teaches the invention wherein: the operations further comprise, for each received signal of the first signal and the second signal, converting the received signal having a first sample rate to an upsampled signal having a second sample rate, the second sample rate being higher than the first sample rate (Paragraph 0057: upsampling data).
It would have been obvious to one having skill in the art before the effective filing date to have modified Moon in view of Ricci to include the step of upsampling, the motivation being that upsampling allows for an improvement of the quality or usefulness of data (Paragraph 0057).
Claims 9, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. 2012/0179011 A1) (hereinafter – Moon) and Ricci et al. (U.S. 7,706,992 B2) (hereinafter – Ricci) in view of Selvaraj et al. (U.S. 10,039,463 B1) (hereinafter – Selvaraj).
Re. Claims 9, 21, and 33: Moon in view of Ricci teach the invention according to claims 1, 11, and 25.  Moon and Ricci do not teach the invention wherein the operations further comprise determining a pulse rate of the patient's body based on the determined atomic pulse interval.

It would have been obvious to one skilled in the art to have modified Moon and Ricci to include determining a pulse rate of the patient’s body based on a determined pulse interval, the motivation being that determination of a pulse rate from an instantaneous pulse interval monitors physiological changes related to oxygen saturation, respiration, and blood volume, and reflection index that measures the vascular stiffness (Col. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791